

117 HR 1601 IH: Pandemic Relief for Working Seniors Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1601IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mrs. Walorski introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo increase the exempt amount applicable for the retirement earnings test for months in 2020 and 2021, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Relief for Working Seniors Act of 2021. 2.Determination of exempt amounts for 2020 and 2021(a)In generalFor purposes of subsection (b) of section 203 of the Social Security Act (42 U.S.C. 403) and notwithstanding subsection (f)(8)(B) of such section—(1)the exempt amount which is applicable to all individuals (including individuals described in subsection (f)(8)(D) of such section) for months in the taxable year ending after 2019 and before 2021 shall be an amount equal to the contribution and benefit base determined under section 230 of such Act with respect to remuneration paid (and taxable years beginning) in calendar year 2020; and(2)the exempt amount which is applicable to all individuals (including individuals described in subsection (f)(8)(D) of such section) for months in the taxable year ending after 2020 and before 2022 shall be an amount equal to the contribution and benefit base determined under section 230 of such Act with respect to remuneration paid (and taxable years beginning) in calendar year 2021.(b)Determination of exempt amounts for months after 2021For purposes of determining exempt amounts for months in taxable years beginning after 2021, section 203(f)(8) shall be applied as if exempt amounts for months in taxable years ending after 2019 and before 2022 had been determined under such section without regard to subsection (a).